DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The proposed amendments submitted 08/08/2019 have been entered. Claims 24-43 are currently pending where claims 1-23 were cancelled prior to examination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 24-26, 29, 30, 33-37, and 39-43 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5181837 (Niemiec hereinafter).
Regarding claim 24, Niemiec teaches a pump apparatus (Figure 2) that discloses a motor including a shaft rotatably supported about a central axis extending in an axial direction (Figure 2 shows the motor made of stator 14 and rotor 15 with shaft 18); and a pump on one side of the 
Regarding claim 25, Niemiec’s teachings are described above in claim 24 where Niemiec further discloses that the pump case includes a pump cover (Cover being 12a) and a pump body (Annotated Figure 2 Above); the pump body is open at both ends in the axial direction to allow 
Regarding claim 26, Niemiec’s teachings are described above in claim 25 where Niemiec further discloses that the suction port is provided in the pump cover (Figure 2).
Regarding claim 29, Niemiec’s teachings are described above in claim 24 where Niemiec further discloses that the suction port is connected to a negative pressure region inside the pump (Evident from the Annotated Figure 2 above).
Regarding claim 30, Niemiec’s teachings are described above in claim 25 where Niemiec further discloses that the delivery port is provided on a surface of the pump body facing the pump cover (Figure 2).
Regarding claim 33, Niemiec’s teachings are described above in claim 24 where Niemiec further discloses that the pump apparatus is disposed such that the axial direction extends horizontally, the delivery port is positioned below the shaft in a direction of gravity (A portion of the delivery port is positioned below the shaft 18).
Regarding claim 34, Niemiec’s teachings are described above in claim 24 where Niemiec further discloses that the delivery port is connected to a pressurization region inside the pump (Per Figure 2, the delivery port is connected to the pump and there must be some pressure differential when moving the fluids).
Regarding claim 35
Regarding claim 36, Niemiec’s teachings are described above in claim 24 where Niemiec further discloses that the pump apparatus is disposed such that the axial direction extends horizontally, the discharge port is positioned above the shaft in a direction of gravity (A portion of the discharge port is position above the shaft 18).
Regarding claim 37, Niemiec’s teachings are described above in claim 24 where Niemiec further discloses that the discharge port is provided in a bottom portion of the housing (The broadest reasonable interpretation allows for discharge ports to be seen in a bottom portion of the housing).
Regarding claim 39, Niemiec’s teachings are described above in claim 24 where Niemiec further discloses that the discharge port is provided in a side surface of the housing (Annotated Figure 2 above).
Regarding claim 40, Niemiec’s teachings are described above in claim 24 where Niemiec further discloses that the discharge port is positioned between one end of the stator on a side opposite to the section in the axial direction and a bottom portion of the housing (A portion of the discharge port is between the stator and the bottom portion of the housing).
Regarding claim 41, Niemiec’s teachings are described above in claim 24 where Niemiec further discloses that a plurality of discharge ports are provided in the housing (Discharge ports labeled in the Annotated Figure 2).
Regarding claim 42, Niemiec’s teachings are described above in claim 41 where Niemiec further discloses that the discharge ports are provided in a bottom portion and on a side surface of the housing (Under the broadest reasonable interpretation, the discharge ports are in a bottom side portion of the housing).
Regarding claim 43, Niemiec’s teachings are described above in claim 24 where Niemiec further discloses that a cross- sectional area of the delivery port is smaller than a cross-sectional .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 27, 28, 31, 32, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over US 5181837 (Niemiec) in view of US 2008/0024020 (Iund hereinafter).
Regarding claim 27, Niemiec’s modified teachings are described above in claim 25 but are silent with respect to the suction port is provided on a side surface of the pump body. It should be noted that Niemiec does show the suction port on a side of the pump cover.
However, Iund teaches a pump apparatus that discloses a cooling fluid route extending from a middle of the of pump housing to an end cap (Figure 2, path from 72 to 82/83). The resultant combination would be such that the suction port would be moved to a location such that the suction port passes through a side surface of the pump body.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the location of the suction port of Niemiec since a mere rearranging of parts of an invention involves only routine skill in the art. In re Japikse.
Regarding claim 28
Regarding claim 31, Niemiec’s teachings are described above in claim 25 but are silent with respect to the second flow channel is located between the pump body and the shaft.
However, Iund teaches a pumping apparatus that discloses feeding a portion of the equivalent second flow path through a passage between the equivalent pump body and shaft (Figure 2, fluid path along 82 through the bearings 48).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fluid exit flow of Niemiec with the fluid through flow bearings of Iund to further lubricate the bearings during operation.
Regarding claim 32, Niemiec’s modified teachings are described above in claim 31 where the combination of Niemiec and Lund would further disclose that the pump includes a bearing between the pump body and the shaft (Niemiec shows an unlabeled bearing and Lund shows bearings 48); and in the bearing, one end of the bearing on a side of the pump in the axial direction is on a side of the motor of one end of the pump body on the side of the pump (Figure 2 of Lund shows this as well as Niemiec in a broad sense).
Regarding claim 38, Niemiec’s teachings are described above in claim 25 where Niemiec further discloses that the motor includes a bearing held in a bottom portion of the housing and rotatably supports the shaft (Unlabeled but clearly displayed bearing supporting the shaft 18).
Niemiec is silent with respect that the oil passes through the fifth flow channel between the shaft and the bearing.
However, Iund teaches a pumping apparatus that discloses a bearing capable of having oil pass through (Bearings 48 in Figure 2 shows a through flow).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fluid exit flow of Niemiec with the fluid through flow bearings of Iund to further lubricate the bearings during operation. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONNOR J. TREMARCHE whose telephone number is (571)272-2175.  The examiner can normally be reached on Monday - Thursday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469)295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/CONNOR J TREMARCHE/Primary Examiner, Art Unit 3746